Citation Nr: 0300447	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the nose.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
December 1988.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notification of an April 1990 RO rating 
decision denying service connection for residuals of a 
fracture of the nose.
 
2.  Since the April 1990 unappealed RO denial of the claim 
for service connection for residuals of a fracture of the 
nose, evidence was submitted which was not previously 
before agency decisionmakers and which bears directly and 
substantially upon the specific matters under 
consideration; this evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 

3.  The veteran's current nose fracture disability has 
been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision, in which the RO denied 
a claim for service connection for residuals of a fracture 
of the nose, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the April 1990 RO rating 
decision denying service connection for residuals of a 
fracture of the nose, which was the last final denial with 
respect to this issue, is new and material; as such, the 
claim is reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 
1991& Supp. 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159 
(2002).

3.  Residuals of a fracture of the nose were incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Reopened Based on New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification 
thereof; otherwise, the determination becomes final and is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105;  38 C.F.R. 
§§ 3.104(a), 3.156.  In the case at hand, the veteran did 
not file a notice of disagreement within one year of 
notification in May 1990 of an unfavorable April 1990 RO 
rating determination denying service connection for 
residuals of a fracture of the nose on the basis that 
recent medical records showed no current disability.  
Thus, the decision became final.

Since the RO's unappealed denial of the claim for 
residuals of a fracture of the nose in April 1990, new 
evidence has been received, to include service medical 
records demonstrating an in-service injury to the nose.  
Specific records include a March 1998 private radiology 
report of the nose, showing mild thickening of the 
mucoperiosteal membrane of the left maxillary sinus and 
partial opacification of the nasal cavities; and a May 
1999 report of a VA general medical examination, including 
a diagnosis of a deviated nasal septum.  The Board finds 
that this information constitutes new and material 
evidence; it is evidence not previously submitted to 
agency decisionmakers which bears directly and 
substantially on the specific matters under consideration 
(e.g., a diagnosis of a current disorder allegedly of 
service onset), which is neither cumulative nor redundant 
and which is, by itself or in combination with other 
evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Therefore, the claim is reopened. 

Veterans Claims Assistance Act of 2000

Prior to the initiation and adjudication of the claim on 
appeal, there was a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West 
Supp. 2002)).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist with the development of 
facts pertinent to a claim and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

In view of the Board's determination in this case, 
described in further detail below,  the veteran's claim 
will not be prejudiced by the Board's adjudication without 
further reference to the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).   

Reopened Claim -- Background

At the veteran's April 1985 service entrance examination, 
a clinical evaluation of the nose was normal.  His history 
for respiratory problems was negative.

In September 1987, the veteran was seen for complaints of 
chest tightness which caused him to drop out of running.  
He also complained of difficulty breathing through the 
left side of his nose.  Additionally, he was noted to have 
had a left deviated septum, secondary to fracture, since 
childhood.  The cause of the veteran's problems while 
running would later be diagnosed as exercise-induced 
asthma.

Service medical records of treatment in November 1987 show 
that the veteran fell while running, striking his face on 
the pavement.  A pre-service history of deviated nasal 
septum to the left was noted.  On examination, he had a 
septum deviated to the left.  The diagnosis was an old 
fracture of the nose, and a possible new fracture.

Barely legible copies of an August 1988 service medical 
record show that the veteran complained of problems 
breathing.  On examination, the septum was deviated to the 
left.  The record indicates that the condition would be 
treated surgically under VA care after the veteran's 
discharge from service. 

The veteran was discharged from service due to exercise-
induced asthma in December 1988.

In February 1989, the veteran began to receive VA 
treatment for his nose.  The history of an in-service 
fracture of the nose was noted, and the diagnosis was a 
grossly deviated septum with occlusion.  In May 1989, the 
veteran's deviated nasal septum was surgically treated at 
a VA hospital.

At a February 1990 VA examination, the diagnoses was 
fracture of the nose, postoperative, no residuals.  

A private May 1998 radiological study of the veteran's 
nose revealed that there was mild thickening of the 
mucoperiosteal membrane of the left maxillary sinus.  The 
rest of the sinuses looked well-aerated.  The nasal 
cavities looked partially opacified.  

At a May 1999 VA general medical examination, the 
veteran's nose was noted to be deviated to the left.  Both 
nostrils were patent, with no evidence of obstruction.  
There was a spur on the left side of the septum.  

Law and Regulations

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002).  With chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A deviated nasal septum due to traumatic injury is 
considered a disability for VA benefits purposes.  See 38 
C.F.R. § 4.97, Diagnostic Code 6502 (2002).

A veteran is presumed to be in sound condition when 
examined and accepted into the service except for defects 
or disorders noted when examined and accepted for service 
or where clear and unmistakable evidence establishes that 
the injury or disease existed before service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002); Crowe v. 
Brown, 7 Vet. App. 238 (1994).  Only such conditions as 
are recorded in examination reports are to be considered 
as noted.  Clear and unmistakable evidence that the 
disability manifested in service existed before service is 
required to rebut the presumption of soundness.  38 
U.S.C.A. § 1111; 38 C.F.R. 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  The specific finding requirement that an 
increase in disability is due to the natural progress of 
the condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or 
acceleration in progress was that normally to be expected 
by reason of the inherent character of the condition, 
aside from any extraneous or contributing circumstances, 
conditions and hardships of service.  Clear and 
unmistakable (e.g., obvious or manifest) evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and 
principles which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2002).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit 
of the doubt when there is an approximate balance of 
positive and negative evidence.  See also 38 C.F.R. § 
3.102 (2002).  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  


Analysis

The preponderance of the evidence shows that the veteran's 
nose condition after his November 1987 fall was worse than 
the at the time of his April 1985 service entrance 
examination or at the time he was examined due to problems 
running in September 1987.  In April 1985 and September 
1987, no disability was medically attributed to the 
condition.  In November 1987, the veteran's difficulties 
running continued, and he fell and struck his nose on the 
pavement.  After the fall, the veteran's nose was found to 
require surgery.  A VA physician in February 1989 found 
the condition requiring surgery to be attributable to an 
in-service fracture of the nose, and there is nothing in 
the service medical records to cast doubt upon this 
finding.  

Even if the veteran had a deviated nasal septum upon entry 
into service, the Board deems it more likely than not that 
a "grossly deviated nasal septum," as observed by a VA 
physician in February 1989, was not present at entry into 
service since clinical evaluation of the nose was normal 
at that time.  There is no evidence of an intercurrent 
injury to the nose since service.  A March 1998 private 
diagnostic study of the nose revealed internal 
abnormalities of the nose, and a VA physical examination 
in May 1999 revealed a deviated nasal septum, providing 
evidence of a present disability. 

In light of the foregoing, and after resolving all doubt 
in the veteran's favor, the Board concludes that residuals 
of a fracture of the nose were incurred in service.  
Accordingly, service connection is granted for residuals 
of a fracture of the nose.  38 U.S.C.A. §§ 1131, 5107(b); 
see Gilbert v. Derwinski, supra.



ORDER

The claim of entitlement to service connection for 
residuals of a fracture of the nose is granted. 


_____________________________________
A. C. MACKENZIE
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

